Citation Nr: 1205774	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 10, 2002, for the award of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1986.

This matter originally came before the Board of Veterans' Appeals (Board) in January 2009, on appeal from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for schizoaffective disorder, effective from September 10, 2002.  The Veteran disagreed with the effective date assigned.

The Board denied an earlier effective date in a January 2009 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded because (1) the Board failed to consider a VA Form 10-7131 dated in May 1987, directed to the attention of the RO, which indicated that the Veteran was hospitalized in a VA facility for psychiatric treatment in May 1987, (2) the Board failed to obtain and consider the clinical records associated with that treatment, and (3) the Board failed to consider the potential applicability of 38 C.F.R. § 3.156(b), which requires VA to consider new and material evidence received during the one-year appeal period following an RO decision as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The Court granted the Motion in August 2011.

In October 2011, the Veteran's attorney submitted copies of the clinical records associated with the Veteran's VA hospitalization in May 1987, along with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).  The attorney indicated that the Veteran had no more evidence to submit, and asked that the Board make a decision on the merits of the Veteran's claim at its earliest convenience.



FINDINGS OF FACT

1.  The Veteran was discharged from service in July 1986; on January 9, 1987, he filed an original claim for service connection for a nervous disorder.

2.  In March 1987, the RO denied the Veteran's claim for service connection for a nervous disorder; in April 1987, the RO mailed notice of its decision to the Veteran at his address of record, as shown on his original application, and informed him of his appellate rights.

3.  No clear evidence of non-receipt of the RO's April 1987 notice letter, whether by the Veteran or his former representative, has been submitted.

4.  No new and material evidence was received during the one-year period following the RO's mailing of the April 1987 notice letter.

5.  The Veteran did not appeal the RO's March 1987 decision.

6.  No further claim for service connection for a psychiatric disorder, whether formal or informal, was thereafter received until September 10, 2002.


CONCLUSION OF LAW
 
The criteria for an effective date earlier than September 10, 2002, for the award 
of service connection for schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011); 38 C.F.R. §§ 1.525, 3.156, 19.129, 19.192 (1986).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran's claim for an earlier effective date for schizoaffective disorder arises from the initial grant of service connection for that disability.  Preadjudicatory VCAA notice was provided in September 2002 and January 2004 letters, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records and examination reports, private treatment records, and hearing testimony.  As noted previously, the Veteran's attorney has submitted copies of the clinical records associated with the Veteran's VA hospitalization in May 1987.  

Additionally, the issue under appeal is entitlement to an effective date prior to September 10, 2002, for service connection for schizoaffective disorder.  The Veteran does not contend that he filed any claims other than the original claim in 1987 and the reopened claim in 2002.  The Court has held that failure to comply with the notice requirements of the VCAA is not prejudicial to the veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

Moreover, the Veteran was an active participant in the claims process by providing written argument and testifying at a hearing.  His substantive appeal reflected actual knowledge of the requirements to establish an effective date, as he indicated he was seeking an earlier date based on the date entitlement arose, not the date of claim.  He further indicated that reasonable doubt should be applied to his claim.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.

In addition, the Veteran is now represented by legal counsel who, as noted above, has advanced further argument in support of his appeal.  The attorney has indicated that the Veteran has no more evidence to submit, and has requested that the Board proceed to a decision on the merits of his claim.  

Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2011) (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 38 C.F.R. § 3.400(b)(2) (2011) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011).  If he does not initiate an appeal within one year, however, the decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) (2011).

Under a regulation in effect in March 1987, an accredited representative of a recognized organization holding power of attorney "shall be supplied with a copy of each notice to the claimant respecting the adjudication of the claim."  38 C.F.R. § 1.525(d) (1986).  Another regulation provided that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, "will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(a) (1986).

The Court has held that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties. Id.  This includes the RO's mailing of its decisions.

In the present case, the evidence of record shows that the Veteran was discharged from service in July 1986.  On January 8, 1987, he executed a VA Form 23-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion (AL).  On January 9, 1987, he filed an original claim for service connection for a nervous disorder.

In March 1987, the RO denied the Veteran's claim based on the evidence then of record, including the report of an in-service Medical Evaluation Board showing that his nervous disorder (diagnosed in service as bipolar disorder, manic, with psychotic features, chronic) pre-existed service and was not aggravated thereby.  A computer-generated VA Form 21-8947 (Compensation and Pension Award) in the claims file reflects computer entry of the denial and authorization on April 1, 1987.  This form shows that the system included AL as the Veteran's power of attorney.  On April 2, 1987, a computer-generated notice of the March 1987 decision was issued to the Veteran at his address of record, as shown on his original application; the letter also informed him of his appellate rights.  The file copy of the letter does not reflect a "cc" to his representative, AL.  Neither the Veteran nor his representative initiated an appeal within one year of the notice mailed in April 1987.

In May 1987, a VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) was received at the RO, indicating that the Veteran was hospitalized in a VA facility for psychiatric treatment in May 1987.  The VA hospital was requesting verification from the RO regarding the Veteran's military service, and service connected and monetary benefit status.  The RO provided the requested information and presumably returned a copy to the VA hospital.  The hospital records from that hospitalization were not provided or requested.  

Thereafter, on September 10, 2002, the Veteran filed a claim to reopen.  Based on the receipt of additional evidence, to include a favorable opinion concerning aggravation, the RO granted service connection for a psychiatric disorder (then diagnosed as schizoaffective disorder) in July 2004, effective from September 10, 2002.

On appeal, the Veteran seeks to establish an earlier effective date for the award of service connection for schizoaffective disorder.  Specifically, he wants the effective date of the award to go back to the date of his separation from service.  In November 2008, he testified that he had never received notice of the March 1987 rating decision.  More recently, the Veteran's attorney has advanced argument to the effect that the RO's prior denial of service connection in March 1987 remains pending because the RO failed to provide notice of that denial to the Veteran's duly authorized representative, as required by 38 C.F.R. § 1.525(d).  The attorney asserts that it was VA's practice at that time to document its compliance with the notice requirements by placing a "cc" at the bottom of the notice, along with the name or designated initials of the representative.  The attorney contends that, because the notice associated with the March 1987 denial (mailed in April 1987) contains no such "cc," the presumption of regularity has been rebutted.

Alternatively, the Veteran's attorney argues that the March 1987 denial remains pending because the RO failed to take further action on the Veteran's claim after receiving notice of his VA hospitalization in May 1987.  The attorney argues that the VA Form 10-7131, received within one year of the RO's mailing of notice of the March 1987 denial, and/or the corresponding clinical records associated with the Veteran's VA hospitalization in May 1987 (which were in VA's possession, but not in his claims file), constituted "new and material" evidence such that readjudication under the provisions of 38 C.F.R. § 3.156(b) was required.  The attorney maintains that, because no such readjudication occurred, the March 1987 decision never became final.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (if new and material evidence is received prior the expiration of the appeal period, the former decision denying the claim becomes a nullity).

Based on a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than September 10, 2002, for the award of service connection for schizoaffective disorder.

With regard to the Veteran's allegation that he never received notice of the March 1987 rating decision, the record shows that the April 1987 notice letter was mailed to the Veteran's address of record, as shown on his original application, and was not returned as undeliverable.  In fact, the record shows that the Veteran lived at that same address until he submitted notice of an address change in April 2008.  As the April 1987 notice letter was mailed to his correct address, and was not returned as undeliverable, his bare statement of nonreceipt is insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").

With respect to the argument that the Veteran's former representative, AL, was not provided a copy of the April 1987 notice of the RO's March 1987 decision, the Board finds the attorney's argument relative to the lack of a "cc" to the representative unavailing.  Under procedures in effect at the time here in question, many RO letters concerning pending claims, awards of benefits or disallowances of benefits were automatically generated based on computer data entered during processing (employing the so-called "Target" system).  See former VBA Adjudication Procedure Manual M21, Part V, Chapter 4, subchapter II, para. 4.11(a).  Notice letters were automatically printed up to three times, with one copy going to the claimant, one copy to the power of attorney of record (if any) and, if required, one copy for drop filing in the claims file.  Id.  If a power of attorney was of record in the system, a copy of any generated letter was printed for transmittal to the service organization involved.  VBA Adjudication Procedure Manual M21, Part V, Chapter 4, subchapter II, para. 4.11(e)(1).  The copy for a VSO (veterans' service organization) designated in the computer system would include the message "This Copy For VSO" in the remarks section of the second dedicated award print.  VBA Adjudication Procedure Manual M21, Part V, Chapter 4, subchapter II, para. 4.11(e)(4).  As noted above, the VA Form 21-8947 authorized on April 1, 1987, which effectuated the March 1987 rating decision, clearly reflects that VA's "Target" system contained data reflecting that AL then held power of attorney.  Under the automated processes then in use, a notice letter to AL would have been printed at the same time as the copies for the claimant and the file, and then transmitted to AL in the normal course.  In the Board's view, given the automated procedures then in place, the lack of a "cc" on the face of the April 1987 notice letter, standing alone, falls well short of the "clear evidence" necessary to rebut the presumption of regularity.

As to the assertion that the March 1987 denial remains pending due to the receipt of new and material evidence received within one year of the RO's mailing of notice of the March 1987 rating decision, the Board likewise finds that argument unpersuasive.  The only evidence actually received and associated with the Veteran's claims file during the one-year period following the RO's April 1987 notice was a VA Form 10-7131 dated in May 1987, as noted above.  Although the form reflected that the Veteran was hospitalized in a VA facility for manic depression in May 1987, it had already been established that the Veteran had a chronic psychiatric disorder.  What would have been germane to his claim at that point was evidence pertaining to in-service aggravation (i.e., evidence tending to show that his pre-existing psychiatric disability had permanently increased in severity during service, beyond the natural progress of the disease).  The May 1987 VA Form 10-7131 contained absolutely no information bearing on that matter.  Accordingly, because the form contained no new substantive information bearing on the outcome his claim, it cannot properly be considered "new and material," and no readjudication is or was required.

The Board acknowledges the further argument, advanced by the Veteran's attorney, that the clinical records associated with the Veteran's VA hospitalization in May 1987, now of record, give rise to the necessity for readjudication of the RO's March 1987 rating decision under 38 C.F.R. § 3.156(b).  The Board notes that those records were generated by VA, and therefore in VA's possession, during the one-year period following the RO's April 1987 notice of its decision.  However, they were not then associated with the Veteran's claims file.  The Court has held that the doctrine of constructive notice, articulated in Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession), cannot be retroactively applied.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see also VAOPGCPREC 12-95 (1995).  Consequently, because the records associated with the Veteran's May 1987 hospitalization were not actually before the RO (i.e., of record in his claims file) during the one-year period following the RO's April 1987 notice of its March 1987 decision, no readjudication under 38 C.F.R. § 3.156(b) (formerly 38 C.F.R. § 3.156(a)) was necessary, and the finality of the RO's March 1987 decision remains unabated.

In sum, it is the Board's conclusion that the presumption of regularity has not been rebutted with respect to the Veteran's, and his former representative's, receipt of notice of the RO's March 1987 rating decision.  In addition, no new and material evidence was received during the applicable appeal period so as to require readjudication of the claim.  Inasmuch as the April 1987 notice informed the Veteran of the RO's determination, and of his appellate rights, and he did not appeal, the March 1987 decision became final.  38 C.F.R. §§ 19.129, 19.192 (1986).

Thereafter, as noted above, no further claim for service connection for a psychiatric disorder, whether formal or informal, was received until September 10, 2002.  Under the circumstances, the law provides that the earliest effective date that may be assigned for the grant of service connection for the Veteran's schizoaffective disorder is September 10, 2002; the date of receipt of the reopened claim.  An effective date earlier than September 10, 2002, is not warranted on any basis.


ORDER

An effective date earlier than September 10, 2002, for the award of service connection for schizoaffective disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


